[Cite as Crapnell v. Dir., Ohio Dept. Job & Family Servs., 2016-Ohio-1145.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               LOGAN COUNTY




LARRY E. CRAPNELL,

        APPELLEE,                                                   CASE NO. 8-15-10

        v.

DIRECTOR, OHIO DEPT. OF JOB
AND FAMILY SERVICES,                                                OPINION

        APPELLANT.




                  Appeal from Logan County Common Pleas Court
                           Trial Court No. CV 15 04 0122

                       Judgment Reversed and Cause Remanded

                            Date of Decision: March 21, 2016




APPEARANCES:

        Patria v. Hoskins for Appellant
Case No. 8-15-10


ROGERS, J.

         {¶1} Appellant, Director of the Ohio Department of Job & Family Services

(“ODJFS”), appeals the judgment of the Court of Common Pleas of Logan County

reversing the determination of the Unemployment Compensation Review

Commission (“the Commission”). On appeal, ODJFS argues that the trial court

erred in finding that the Commission’s determination that Appellee, Larry

Crapnell, did not file a valid application for unemployment benefits was

unreasonable. For the reasons that follow, we reverse the judgment of the trial

court.

         {¶2} On November 23, 2014, Crapnell filed an application for

unemployment benefits with ODJFS.

         {¶3} On December 5, 2014, ODJFS disallowed Crapnell’s application due

to an insufficient number of qualifying weeks of employment. Crapnell requested

reconsideration, but ODJFS affirmed its initial determination.

         {¶4} Crapnell appealed the redetermination to the Commission, and on

January 29, 2015, a hearing was held.

         {¶5} The hearing officer stated that its records showed that Crapnell had 11

qualifying weeks of employment, with earnings totaling $8,976, during the third

quarter of 2013 (June 30, 2013 to September 28, 2013). Crapnell testified that his




                                          -2-
Case No. 8-15-10


records showed earnings of $6,664.54.          He added, however, that he was

“definitely missing a few pay stubs in there.” (Docket No. 9, p. 60).

       {¶6} The hearing officer stated that its records showed that Crapnell had

one week of qualifying employment, with earnings totaling $1,068, during the

fourth quarter of 2013 (September 29, 2013 through December 28, 2013).

Crapnell testified that he did not have records from this period and did not know

what days he worked.

       {¶7} The hearing officer stated that its records showed that Crapnell had no

qualifying employment during the first quarter of 2014 (December 29, 2013

through March 29, 2014). Crapnell agreed.

       {¶8} The hearing officer stated that its records showed that Crapnell had

seven weeks of qualifying employment, with earnings totaling $4,998, during the

second quarter of 2014 (March 30, 2014 through June 28, 2014). Crapnell agreed.

       {¶9} Finally, the hearing officer stated that its records showed that Crapnell

had eight weeks of qualifying employment, with earnings totaling $6,958, during

the third quarter of 2014 (June 29, 2014 through September 27, 2014). Crapnell

agreed.

       {¶10} On January 30, 2015, the Commission issued its decision and made

the following findings of fact:

       [Crapnell] worked with one employer in his base and alternate base
       periods.   [Crapnell] worked with Larry E. Crapnell/Crapnell

                                        -3-
Case No. 8-15-10


       Masonry on an off an [sic] on basis from April 21, 2014 through
       November 1, 2014. [Crapnell] also worked in 2013 with this
       employer, but was not sure of the particular dates.

       During the third quarter of 2013 [Crapnell] worked in 11 weeks of
       work, with earnings of $8976.00. During the fourth quarter of 2013,
       he worked in 1 week of work, with earnings of $1068.00. [Crapnell]
       did not work, and had no earnings, during the first quarter of 2014.
       During the second quarter of 2014, [Crapnell] worked in 7 weeks of
       work, with earnings of $4998.00. During the third quarter of 2014,
       [Crapnell] worked in 8 weeks of work with earnings of $6958.00.

(Id. at p. 65).

       {¶11} Based on these facts, the Commission concluded that Crapnell failed

to establish a valid application because he did not have at least 20 qualifying

weeks of employment during his base period or alternate base period, as required

under R.C. 4141.01(R).

       {¶12} Thereafter, Crapnell requested reconsideration, claiming that he had

found an additional qualifying week of employment in the third quarter of 2013

but offering no evidentiary support.    The Commission disallowed Crapnell’s

request, and he appealed to the Court of Common Pleas of Logan County.

       {¶13} By entry dated September 15, 2015, the trial court reversed the

determination of the Commission. In doing so, it stated:

       [Crapnell] now argues that the employer’s accountant has found an
       additional payroll record for the week ending August 14, 2013 which
       would give him twelve weeks in that quarter and twenty weeks in
       total. Given the amount of pay during that quarter, almost $9,000 it
       is not unreasonable to find that [Crapnell] had worked full-time,


                                       -4-
Case No. 8-15-10


      thirteen weeks[,] and certainly that [sic] his claim that he worked
      twelve weeks is not unreasonable.

(Docket No. 17, p. 2).

      {¶14} It is from this judgment that ODJFS appeals, presenting the

following assignment of error for our review.

                              Assignment of Error

      THE COMMON PLEAS COURT ERRED IN REVERSING
      THE    DECISION   OF    THE    UNEMPLOYMENT
      COMPENSATION REVIEW COMMISSION AS THAT
      DECISION WAS NOT UNLAWFUL, UNREASONABLE, OR
      AGAISNT THE MANIFEST WEIGHT OF THE EVIDENCE.

      {¶15} In its sole assignment of error, ODJFS argues that the Commission’s

determination was not unreasonable. Specifically, it argues that the evidence in

the record shows that Crapnell did not have 20 qualifying weeks of employment to

establish a valid application for unemployment benefits. We agree.

      {¶16} R.C. Chapter 4141 sets forth the statutory framework for

unemployment benefits.     Under that chapter, a court of common pleas shall

reverse the Commission’s decision only if it finds “that the decision of the

commission was unlawful, unreasonable, or against the manifest weight of the

evidence.” R.C. 4141.282(H). An appellate court must apply the same standard

of review. Tzangas, Plakas & Mannos v. Ohio Bur. of Emp. Serv., 73 Ohio St.3d

694 (1995), paragraph one of the syllabus.



                                       -5-
Case No. 8-15-10


       {¶17} R.C. 4141.01(R)(1) provides that in order to qualify for

unemployment compensation benefits, a claimant must have at least 20 qualifying

weeks of employment in his base period. A claimant’s base period is defined as

the first four of the last five completed calendar quarters immediately preceding

the first day of his ben efit year. R.C. 4141.01(Q)(1). If a claimant does not have

sufficient qualifying weeks in his base period, then an alternate base period is

used. The alternate base period is the first four most recently completed calendar

quarters preceding the first day of his benefit year. R.C. 4141.01(Q)(2).

       {¶18} Here, Crapnell’s application for unemployment benefits established a

base period of June 30, 2013 through June 28, 2014 and an alternate base period of

September 29, 2013 through September 27, 2014. R.C. 4141.01(Q)-(R)(1). In

order to establish a valid application, Crapnell needed 20 qualifying weeks of

employment in either period.

       {¶19} The evidence before the Commission is undisputed. The hearing

officer stated that its records showed that Crapnell had 11 qualifying weeks of

employment in the third quarter of 2013 (June 30, 2013 to September 28, 2013).

Crapnell provided no evidence to the contrary.

       {¶20} The hearing officer stated that its records showed that Crapnell had

one qualifying week of employment in the fourth quarter of 2013 (September 29,

2013 through December 28, 2013). Crapnell provided no evidence to the contrary.


                                        -6-
Case No. 8-15-10


       {¶21} The hearing officer stated that its records showed that Crapnell had

no qualifying employment in the first quarter of 2014 (December 29, 2013 through

March 29, 2014). Crapnell provided no evidence to the contrary.

       {¶22} The hearing officer stated its records showed that Crapnell had seven

qualifying weeks of employment in the second quarter of 2014 (March 30, 2014

through June 28, 2014). Crapnell provided no evidence to the contrary.

       {¶23} Finally, the hearing officer stated that its records showed that

Crapnell had eight qualifying weeks of employment in the third quarter of 2014

(June 29, 2014 through September 27, 2014). Crapnell provided no evidence to

the contrary.

       {¶24} Based on the evidence presented at the hearing, the Commission

concluded that Crapnell had an insufficient number of qualifying weeks of

employment to establish a valid application for unemployment benefits—Crapnell

had only 19 qualifying weeks of employment in his base period and 16 weeks of

qualifying employment in his alternate base period. Neither period satisfied the

statutory requirement. Nonetheless, the trial court reversed the Commission’s

determination. It concluded that given Crapnell’s earnings of $8,976 in the third

quarter of 2013, “it is not unreasonable to find that [he] had worked full-time,

thirteen weeks[,] and certainly * * * his claim that he worked twelve weeks is not

unreasonable.” (Docket No. 17, p. 2).


                                        -7-
Case No. 8-15-10


       {¶25} Although the trial court correctly stated in its entry that it was limited

to the facts presented to the Commission, the trial court proceeded to consider the

new allegation by Crapnell that another week of employment had been discovered.

Because the new allegation of fact was not presented to the Commission, it was

error for the trial court to consider it.

       {¶26} The relevant inquiry is not whether Crapnell’s later claim that he

worked an additional week of qualifying employment in the third quarter of 2013

is reasonable, or as the trial court put it, “not unreasonable.” (Id.) The correct

standard is whether the Commission’s determination that Crapnell had an

insufficient number of qualifying weeks of employment to establish a valid

application for unemployment benefits is unreasonable. As the Ohio Supreme

Court has repeatedly noted, “the [Commission’s] role as factfinder is intact; a

reviewing court may reverse the [Commission’s] determination only if it is

unlawful, unreasonable, or against the manifest weight of the evidence. Tzangas,

73 Ohio St.3d at 697.

       {¶27} Here, there was no evidence presented at the hearing that Crapnell

had more than 11 qualifying weeks of employment in the third quarter of 2013.

Crapnell also failed to provide the Commission with any evidence to support his

later claim that he had an additional qualifying week of employment in this

quarter. The Commission’s determination was not unreasonable simply because it


                                            -8-
Case No. 8-15-10


failed to consider Crapnell’s unsupported claim. For these reasons, the

Commission’s determination that Crapnell had an insufficient number of

qualifying weeks of employment to establish a valid application for

unemployment benefits was not unlawful, unreasonable, or against the manifest

weight of the evidence, and the trial court erred in reversing it.

       {¶28} Accordingly, ODJFS’s sole assignment of error is sustained.

       {¶29} Having found error prejudicial to the appellant, in the particulars

assigned and argued, we reverse the judgment of the trial court and remand the

matter for further proceedings consistent with this opinion.

                                                             Judgment Reversed and
                                                                  Cause Remanded

SHAW, P.J. and WILLAMOWSKI, J., concur.

/jlr




                                          -9-